DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/14/2021.
Claims 1-2 and 4-9 are pending.  Claims 3 and 10 are cancelled. Claim 1 is currently amended.  Claim 1 is independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 7/14/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-5 of the office action mailed 5/5/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Zara, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a silicon nitride layer on the trench, comprising steps of: (d1) forming the silicon nitride layer on the trench and filling up the trench by a chemical vapor deposition method; and (d2) performing etching back on the silicon nitride layer to remove a part of the silicon nitride layer, so that a level surface of the silicon nitride layer is lower than a top surface of the bottom oxide layer disposed on the surface of the substrate and is flush with the surface of the substrate”.
Claims 2 and 4-9 are allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895